Title: To James Madison from James Smith, 26 November 1814
From: Smith, James
To: Madison, James


        
          Sir
          Savannah November 26th. 1814
        
        Permit Me to present My respects, and grant Me the liberty to trespass on your attention a few Moments.
        On the 28. of May 1800 I had the honour to bear a lieutenants Commission in the U.S. Navy, and attachd. to the U.S. Brig Generel pinckney, Under the Command of George Cross Esqr, and Samuel Haywood the latter, as second officer. The Brig pinckney being sold from the service, I got permission som time after to take privat employ from the honorable Robert Smith, secretary of the Navy pledging My self to serve when wanted, and at the same […] to report My self at the diferent times when I should arive, from time to time which I did but got no answer, On the first of the present war I was unfortunate enough to be taken by his M. Ship Circe and Brig Forrister as a prisoner of war 18 Months, two of which I remaind on Board the Circe befor she went into port and the ballance on Board the Le. Amethyste prisonship in Kingston the Island of Jamaica untill the arival of the Cartel Brig Anoloston, then exchanged. On My arival at the port of savannah the last august, I reported My self to Commodore Hugh G Campbell on the St Mary’s Station, My wish of serveing the U.S., as heretofore holding a commission, and My self partly under his Command when he commanded the U.S. Brig Eagle, the Commodor informed Me then, that, he could Not do more then offer Me an acting Masters place untill the pleasure of the honorable William Jones

were Known, I also wrought to the honorable William Jones Secretary of the Navy, stateing to him My long confinement and My anxious desire to be servisable again to the present cose against Great Briton.
        On the 6. October I receiv’d a letter from the honorable William Jones that the Department furnishes no evidence of My being an Officer of the U.S. Navy, and therefore you cannot be considered as such, on the 2th. of November I enclosed My commission to the Department by permision of Commodore Campbell, As a Native of the State of Virginia and a patriotism love and zeal for My Contry. I felt an extreem pleasure in offering My service, but grater pain to think that I were denied the Only remaining satisfacttion, after My long emprisonment and bad treatment, I were in grete hopes, to have reveng in that honorable line as I had here to fore held in the Navy, but to be excluded from serving, at a time like this—it is true I can live Comfortable, But I think No American a native of the land to be Silent—but com forward, and do all the good that lays in his power—should the Department deme it not prudent for me to hold a Commission In the Navy I then would except in sea fencibles place as I Know My self to be a pilot on any part of the southen Course Beors and harbours or the west indions, permit Me to give you a scatch of My going to sea, at thirteen years of age I was bound an apprentice to Thomas Retson, Merchent in Norfolk, on board the ship hope in the Liverpool trade, I served three years, and then empressed, on Board the Diamond frigate, and after som time, I was sent on board the squerel Sloop, and from Ship to ship until got on Board the prince of wales 98 admiral Harvy, after six years got relised as an american Seamen, and Came to Charleston Soth Carolina, where I found my Brother William smith, since Navy agent, after a few days on shore I volanteerd My service on Board the Brig pinckney as master, som time after I had the honor to receive a Lieutenats Commission, and went on the Savannah station, where I had the honor to see Commodore Bambridge Commander the Norfolk Brig, and run the french privateer Schooner Buty on shore near the table lands at present on Board the Troup should the president to loer him self so much to wright me a line I should ever hold it grateful in remembrance and I trust I shall be reinstated. I have the honor to be your Very humble Servant
        
          James Smith
        
        
          NB. If I had ever been dismissed from the Service, or disgr[a]ce the Cloth I had the honor to ware—then of Course I should feel no hardship of being excluded from ever serving again, but never have, nor never will this will show you how much I love the English.
        
      